Affirmed and Memorandum Opinion filed December 15, 2005








Affirmed and Memorandum Opinion filed December 15,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00291-CV
____________
 
IN THE INTEREST OF K.V. and E.P.
 

 
On Appeal from the 313th District
Court
Harris County,
Texas
Trial Court Cause No.
04-02280J
 

 
M E M O R A N D U M   O P I N I O N
This appeal is from a final decree signed March 9, 2005,
terminating the parental rights of A.V., the mother, and J.P., the father, to
the children who are the subject of this suit. 
Appellant filed a timely notice of appeal. 




A.V.=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  The Anders
procedures are applicable to an appeal from the termination of parental rights
when an appointed attorney concludes that there are no non-frivolous issues to
assert on appeal.  In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.CHouston [14th Dist.] 2004, no pet.).  
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of her
right to examine the appellate record and file a pro se? response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329-30.  More than forty-five days have elapsed and as
of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court terminating the
parental rights of A.V. is  affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion
filed December 15, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.